EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
This action is responsive to the amendment filed on 12/30/2021. 
Claims 1, 8 and 9 have been amended.
Claim 5 has been canceled. 
Claims 1-4 and 6-9 are pending.

Per Examiner’s Amendment


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 12/30/2021, with respect to 35 U.S.C. § 103 rejections of the independent claims have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney, Joel M. Gotkin (Reg. No. 66,316)  on 02/17/2022.

Claim 1 (Examiner Amended) A data collection device comprising  at least 
an acquirer configured to acquire a location of a vehicle from a vehicle device mounted on the vehicle;
an extractor configured to extract, based on the location of the vehicle, at least one identifier out of identifiers each assigned to a region on a map that is divided into a plurality of regions;
a distributor configured to distribute to the vehicle device at least one information pair that is formed by pairing the extracted identifier with a data collection condition, wherein, when the extracted identifier is paired with a data collection condition that is empty, the distributor is configured to distribute to the vehicle device at least one information pair that is formed by pairing the extracted identifier with an empty collection condition; and
[AltContent: connector]a collector configured to collect, from the vehicle device, data gathered by the vehicle device based on the collection condition,
wherein the distributor is configured to:
determine whether the identifiers extracted by the extractor are partly different from 
when the distributor determines that the identifiers extracted by the extractor are partly different from the identifiers extracted previously, 

Claim 2 (Examiner Amended) The data collection device according to claim 1, wherein the extractor is configured to extract
the identifier of the region where the vehicle is located, and


Claim 3 (Examiner Amended) The data collection device according to claim 1, wherein
the extractor is configured to change 

Claim 4 (Examiner Amended) The data collection device according to claim 3, wherein
the predetermined information is 

Claim 8 (Examiner Amended) A vehicle device which, in response to 
a receiver configured to receive information pairs each formed by pairing an identifier, which is extracted out of identifiers each assigned to a region on a map that is divided into a plurality of regions, with a data collection condition, wherein, when the extracted identifier is paired with a data collection condition that is empty,  the receiver is configured  to receive at least one information pair that is formed by pairing the extracted identifier with an empty collection condition;
a calculator configured to calculate the identifier based on information on the location of the vehicle; and
[AltContent: connector]a determiner configured to determine whether to gather the data based on the calculated identifier and the information pair,
wherein the receiver is configured  to receive the information  pairs from a distributor configured to determine whether the identifiers extracted by an extractor are partly different from 
wherein when the distributor determines that the identifiers extracted by the extractor are partly different from the identifiers extracted previously, the 

Claim 9 (Examiner Amended) A data collection method comprising:
acquiring a location of a vehicle from a vehicle device mounted on the vehicle;
extracting, based on the location of the vehicle, at least one identifier out of identifiers each assigned to a region on a map that is divided into a plurality of regions;
distributing to the vehicle device at least one information pair that is formed  by pairing the extracted identifier with a data collection condition, wherein, when the extracted identifier is paired with a data collection condition  that is empty,  the distributing distributes to the vehicle device at least one information pair that is formed by pairing the extracted identifier with an empty collection condition; and
[AltContent: connector]collecting, from the vehicle device, data gathered by the vehicle device based on the collection condition,
wherein the distributing includes:
determining  whether  the  identifiers  extracted by an extractor are partly different from 
when it is determined that the identifiers extracted by the extractor .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 12/30/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8 and 9. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards collecting data from a vehicle based on a collection condition for a particular location of the vehicle. Distributes  collection condition alone with the location ID to the vehicle. The vehicle collect data based on the location ID and collection command. Some location the “…distribute to the vehicle device at least one information pair that is formed by pairing the extracted identifier with a data collection condition, wherein, when the extracted identifier is paired with a data collection condition that is empty, the distributor is configured to distribute to the vehicle device at least one information pair that is formed by pairing the extracted identifier with an empty collection condition; and[AltContent: connector] a collector configured to collect, from the vehicle device, data gathered by the vehicle device based on the collection condition, wherein the distributor is configured to: determine whether the identifiers extracted by the extractor are partly different from identifiers extracted previously; and when the distributor determines that the identifiers extracted by the extractor are partly different from the identifiers extracted previously, distribute, to the vehicle device, only information pairs each composed of a newly extracted identifier with a collection condition attached thereto.”.
The closest Prior Art, Tetsushi (JP 2003-122656) teaches vehicle transmit 
However, Tetsushi fails to teach the aforementioned claimed limitations.
Other prior art Mariko (JP 2018-022398 ) teaches instruct a vehicle to generate prob data (prob data includes location (lat, long), time of data collection and direction the vehicle moves). Based on the road density, determines a prod period (prod period is a length of an interval at which prob data will be generated). For example, if road is high density road, then set short prob period and if the density of the road is less then set prob period long. The mobile device generates probe data according to the probe period indication information for a particular area. For example, during a period in which the vehicle is in the region of interest (2,2) of FIG. 6, the probe data generation unit generates probe data with a short probe period. Thereafter, when the vehicle enters the region of interest (3,3) of FIG. 6, the probe data generation unit generates probe data with a long probe period.

    PNG
    media_image1.png
    363
    449
    media_image1.png
    Greyscale

However, Mariko also fails to teach the aforementioned claimed limitations.
After updated search didn’t find better art., however, found a prior art. Lee (US 2020/0072621), that teaches a map dividing a plurality of regions, each region have an identification number. Based on the traveling route, checking whether new map data of the plurality of divided regions is present, when checking whether the new map data of the plurality of divided regions is present an update identifier may be set with respect to a region having new map data. the update identifier  may be set such that only regions having the new map data are distinguished, and update the map data only the regions having the new map data along with the traveling rout. For Example in Fig. 2 illustrates, when a traveling route 316 from a departure region E1 to a destination region C5 is set, only the new map data of a region E4, a region E5 and a region C5 having the update identifier 314 may be sequentially updated.

    PNG
    media_image2.png
    458
    414
    media_image2.png
    Greyscale

However, Lee fails to teach the aforementioned limitations.
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/           Examiner, Art Unit 2448                                                                                                                                                                                             
/LANCE LEONARD BARRY/           Primary Examiner, Art Unit 2448